Exhibit 99.1 SUBSCRIPTION AGREEMENT BAIXO RELOCATION SERVICES, INC. Baixo Relocation Services, Inc., a Nevada corporation (hereinafter the "Company") and the undersigned (hereinafter the "Subscriber") agree as follows: WHEREAS: A. The Company desires to shares of its common stock at a price of $0.015 per share (hereinafter the "Shares"); and B. The Subscriber desires to acquire the number of Shares set forth on the signature page of this Agreement. NOW, THEREFORE, for and in consideration of the premises and the mutual covenants hereinafter set-forth, the parties hereto do hereby agree as follows: SUBSCRIPTION FOR SHARES 1.1 Subject to the terms and conditions hereinafter set forth, the Subscriber hereby subscribes for and agrees to purchase from the Company such number of
